                   Case 1:13-cr-00587-RMB Document 118 Filed 01/06/20 Page 1 of 1


                                                                                                                        ·--::   .


                                             Milbank                                     USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRO NI CALLY FILED
                                            KATHERINE R. GOLDSTEIN                       DOC #:        • ,
                                                          Partner                        DATE FILED: f ~-::, 'UU:,
                                       55 Hudson Yards I New York, NY 10001-2163                            '
                                                                                                                    •
                                                     T: 212.530.5138
                                                KGoldstei n@milbank.com




                                                      January 6, 2020
                                                                                  MEMOE1JDORSED

        VIAECF


        The Honorable Richard M. Berman
        U.S. District Judge
        500 Pearl Street
        New York, NY 10007-1312




                Re:     United States v. Jose Coste, 13 Cr. 00587


        Dear Judge Berman:

               On December 9, 2019, this Court appointed me as counsel to Mr. Coste pursuant to the
        Criminal Justice Act, 18 U.S.C. § 3006A. I write to respectfully request that the Court give me
        permission to access the sealed transcripts in this matter to aid in my representation of Mr. Coste.
        The government has consented to this request.


                   Res ectfully submitted,
  ------------------



  SO ORDERED:
  Date: 1/1};10-0
                                                               K LLP
L..-_   ____...,.........,.,........._......,.,-----i- LOS ANGELES -+-'I_ _ _.,.. ON, O.C. / SAO PAULO/ FRANKFURT
         LONDON / MUNICH / BEIJING / HONG KONG / SEOUL                             I SINGAPO RE I TOKYO
